Case 1:21-cv-00596-JPH-TAB Document 1 Filed 03/11/21 Page 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 HERBERT HENDERSON,                              )   CASE NO. 1:21-cv-00596
                                                 )
                        Plaintiff,               )
                                                 )
           v.                                    )
                                                 )
 GAMING ENTERTAINMENT                            )
 (INDIANA), LLC, and KONE, INC.                  )
                                                 )
                        Defendants.              )
                                                 )

                                     NOTICE OF REMOVAL

       Defendant KONE, Inc. (“KONE”) removes this matter to this Court pursuant to 28 U.S.C.

§§1332, 1441 and 1446, and in support thereof, states as follows:

       1.       On or about February 4, 2021, Plaintiff Herbert Henderson filed the following

lawsuit in the Hamilton County Superior Court: Herbert Henderson v. Gaming Entertainment

(Indiana) LLC and KONE, Inc., Cause No. 29D05-2102-CT-000773 (Exhibit A-State Court

Action).

       2.       Defendant KONE, Inc. was served with a Summons and Complaint for the State

Court Action on February 10, 2021 via certified mail. Defendant Gaming Entertainment (Indiana),

LLC was served with a Summons and Complaint for the State Court Action on February 10, 2021

via certified mail. KONE has attached the State Court Record including a true and correct copy

the Summons and Complaint and copies of all pleadings that have been filed in connection with

this suit. KONE has not served an answer in the State Court Action.

       3.       This Notice of Removal is filed within 30 days of receipt of the initial pleading by

KONE, and within one year of the commencement of this action, as mandated by 28 U.S.C. §
Case 1:21-cv-00596-JPH-TAB Document 1 Filed 03/11/21 Page 2 of 4 PageID #: 2




1446(b). See Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

Accordingly, removal of this action is timely.

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship and the damages sought exceed the sum

of $75,000 as demonstrated by the following:

               a.     Plaintiff Herbert Henderson was, at the time of the incident giving rise to

       this litigation and is now, domiciled in Hamilton County, Indiana. (State Court Action, p.

       1).

               b.     Defendant KONE, Inc. was, at the time of the commencement of this action

       and at the present time, a corporation organized and duly incorporated under the laws of

       the State of Delaware with its principal place of business located in the State of Illinois,

       and by virtue of being incorporated in and having its principal place of business located in

       said states, KONE, Inc. was, at the time of the commencement of this action and is now,

       domiciled in the States of Delaware and Illinois, and was not then and is not now domiciled

       in Indiana.

               c.     Defendant Gaming Entertainment (Indiana), LLC was, at the time of the

       commencement of this action and at the present time, a limited liability company wholly

       owned by Full House Resorts, Inc. Full House Resorts, Inc. was, at the time of the

       commencement of this action and at the present time, a corporation organized pursuant to

       the laws of the State of Delaware with a principal place of business located in the State of

       Nevada. By virtue of being incorporated in and having its principal place of business

       located in said states, Full House Resorts, Inc. was, at the time of the commencement of




                                                 2
Case 1:21-cv-00596-JPH-TAB Document 1 Filed 03/11/21 Page 3 of 4 PageID #: 3




       this action and is now, domiciled in the States of Delaware and Nevada, and was not then

       and is not now domiciled in Indiana.

       5.      This lawsuit is, therefore, a civil action over which this Court has original

jurisdiction under 28 U.S.C. §1332, and is one which may be removed to this Court under

28 U.S.C. §§ 1441 and 1446. Further, removal to this judicial district and division is proper under

28 U.S.C. § 1441(a), as this district and division embrace Marion County, Indiana where this

lawsuit is pending.

       6.      This Notice is accompanied by copies of all process, pleadings, and orders served

upon or by KONE in this lawsuit. (See State Court Record hereto.)

       7.      Promptly after it is filed with this Court, KONE will serve this Notice on Plaintiff

and file a copy of this Notice with the Clerk of the Hamilton County Superior Court.

       8.      Defendant Gaming Entertainment (Indiana), LLC consents to the removal of this

case to this Court pursuant to 28 U.S.C. §1332, 1441, and 1446.

       9.      The Notice is signed in accordance with Federal Rule of Civil Procedure 11.

       WHEREFORE, this action is properly removed from the Hamilton County Superior Court,

Indiana, to this Court for all further proceedings.



                                                 Respectfully submitted,

                                                 FROST BROWN TODD LLC

                                                 By: /s/ Blake N. Shelby
                                                    Blake N. Shelby
                                                    Attorneys for Defendant KONE, Inc.




                                                  3
Case 1:21-cv-00596-JPH-TAB Document 1 Filed 03/11/21 Page 4 of 4 PageID #: 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of March, 2021, a copy of the foregoing document was
filed electronically. Service of this filing will be made on all registered counsel by electronic mail
on the following

 Andrew Dickerson                                     J. Patrick Schomaker
 Heather R. Kinser                                    Justin M. McMullen
 HOLT LEGAL GROUP                                     ROLFES HENRY, CO., LPA
 198 South 9th Street                                 600 Vine Street, Suite 2600
 Noblesville, Indiana 46060                           Cincinnati, OH 45202
 adickerson@holtlegal.com                             pschomaker@rolfeshenry.com
 hkinser@holtlegal.com                                jmcmullen@rolfeshenry.com
 Attorneys for Plaintiff Herbert Henderson            Attorney for Gaming Entertainment, (Indiana)
                                                      LLC


                                                      /s/Blake N. Shelby
                                                      Blake N. Shelby

 FROST BROWN TODD LLC
 201 N. Illinois St., Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 317-237-3800
 Fax: 317-237-3900
 bshelby@fbtlaw.com



LR08831.0740748 4850-1082-7231v1




                                                  4
